Citation Nr: 0734730	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  02-2- 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of left ankle 
sprain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from August 1974 to August 
1976.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied a request to reopen the claim for service 
connection for left ankle sprain residuals.  In September 
2003, the veteran testified before a Veterans Law Judge (VLJ) 
at the RO.  In February 2004, the Board issued a decision 
which reopened the claim for service connection for left 
ankle sprain residuals, and then remanded the issue of 
service connection for additional evidentiary development.  

In September 2007, the Board informed the veteran that the 
VLJ before whom he had testified at a Travel Board hearing in 
September 2003 is no longer with the Board.  He was advised 
that he had the right to another personal hearing.  In 
September 2007, he responded that he did not want an 
additional hearing.


FINDING OF FACT

The veteran's diagnosed degenerative arthritis of the left 
ankle is not related to his period of service active military 
service.  


CONCLUSION OF LAW

A chronic left ankle disability, to include degenerative 
arthritis, was not incurred in or aggravated by service, nor 
may any such disorder be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303(b), 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In August 2001 and March 2004, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to provide any 
evidence in his possession that pertained to his claim.

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a June 2002 SOC 
and June, September, and November 2002, May and July 2003, 
and May 2007 SSOCs each provided him with yet an additional 
60 days to submit more evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision, since the May 2007 SSOC 
provided the Dingess information.

II.  Applicable laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.")).  Barr v. 
Nicholson, No. 04-0534 (June 15, 2007).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2007).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The veteran has expressed his belief that his current left 
ankle problems are the result of a road march in service 
during which he stepped in a hole.  He thought that if he had 
not gone on a 20-mile road march before the cast had been 
removed, he would not have developed his current ankle 
problems.

The veteran's service medical records (SMRs) indicate that on 
November 12, 1974, he sprained his left ankle.  He was placed 
in a short-leg walking cast which was applied for two weeks.  
On November 27, 1974, the cast was removed and there were 
noted to be no sequelae of the ankle sprain.  The August 1976 
separation examination found no residuals of the ankle 
sprain.

Private outpatient treatment records developed between 1992 
and 2000 noted his complaints of low back pain, with 
involvement of the left lower extremity, following an on-the-
job motor vehicle accident.  He was treated for subsequent 
herniated discs, to include surgery.  

An October 2, 2001, examination by a private physician noted 
the veteran's complaints of trouble with the left ankle.  He 
said that he had fractured the ankle in service; ever since 
then, he had suffered pain and swelling.  There was no 
evidence of numbness or tingling.  The objective examination 
noted no evidence of joint swelling.  The ankle had full 
range of motion and intact ligaments.  He did have mild 
tenderness along the lateral aspect and with eversion and 
dorsiflexion.  These movements would elicit pain along the 
lateral ligament of the left ankle.  The examiner opined that 
these complaints were related to the inservice injury.

The veteran was afforded a VA examination in June 2003.  He 
complained of occasional left ankle swelling and difficulty 
standing on the left leg.  He also said that the ankle would 
pop at times, which had become worse over the years.  His 
pain was reported to be on the medial aspect and was worse 
with wet or cold weather.  His pain was not an everyday 
occurrence; rather, it would hurt about three times a week.  
He denied any re-injury since 1974.  The objective clinical 
examination noted no abnormalities, deformities, swelling, or 
tenderness.  Dorsiflexion was to 20 degrees and plantar 
flexion was to 45 degrees.  He had a slight limp in the left 
foot area.  An X-ray showed degenerative changes with tibial 
spurring anteriorly and medially, with no joint fluid of 
calcification.  The joint space and the ankle mortise were 
well maintained.  The examiner stated:

It is the provider's opinion that the patient's 
left ankle condition is as likely as not related to 
the left ankle sprain during military service 
mainly because he has done well since 1974 until 
approximately two years ago.  He states he has not 
received any medical care for his left ankle 
problem through those years and this is the basis 
of my rationale.  

In September 2003, the VA examiner prepared an addendum to 
the June 2003 report, noting that there was a typographical 
error in the opinion provided.  It was noted that it should 
have read that his current ankle complaints  were "...less 
likely than not related to left ankle sprain . . ." 
sustained in service.

The veteran then submitted several reports from private 
physicians.  These referred to treatment for steatohepatitis 
due to alcohol, hyperlipidemia, a history of myalgias, 
hypertension, gastroesophageal reflux disease, a history of 
chest pain, cervical degenerative joint disease, cervical 
strain, and a left ankle sprain.

Various attempts were made to obtain additional treatment 
records from Ft. Polk.  The NPRC responded no further records 
could be located.

In July 2004, VA examined the veteran's left knee and ankle.  
The opinion provided referred to the left knee, although an 
examination of the left ankle was performed as well.  This 
noted his complaints of pain and swelling.  He denied any 
additional limitations after repetitive use or additional 
limitations with flare-ups.  He stated that he occasionally 
favored the left ankle, with some limping.

VA re-examined the veteran in April 2007.  He said that after 
his release from service, he would have occasional ankle 
pain; however, it had worsened over the past ten years.  He 
started to have daily pain, as well as instability.  He would 
also have swelling after running three to four blocks.  He 
denied any increased pain with flare-ups.  Repetitive motion 
when trying to play sports would cause pain.  There was no 
excess fatigue or lack of endurance.  He was able to perform 
normal activities  and was not taking any medications for 
treatment of the ankle.  X-rays had shown degenerative 
changes with medial and anterior spurring.  The objective 
examination noted a normal gait, with no edema or heat in the 
ankle.  There was no pain on compression of the malleoli.  
Dorsiflexion was to 15 degrees and plantar flexion was to 30 
degrees.  He had 10 degrees of eversion and inversion.  These 
motions did not cause any pain.  With repetitive movements, 
there was no change in range of motion, incoordination, 
fatigue, lack of endurance, or increased pain.  The 
impression was of degenerative arthritis of the left ankle.  
The examiner stated that 

It is the examiner's opinion that he has 
degenerative arthritis consistent with the aging 
process.  He really did not have a great deal of 
difficulty with his ankle while he was in the 
service.  I see in the records that he was seen 
twice.  These may be incomplete.  However, he did 
not have difficulty until approximately ten years 
after discharge.  It is the examiner's opinion that 
it is less likely than not this left ankle current 
arthritis is related to his sprain in the service.  
I believe this represents the general aging 
process.

After a careful review of the evidence of record, the Board 
finds that service connection for the residuals of a left 
ankle sprain has not been established.  The evidence of 
record clearly shows that the veteran sprained his left ankle 
in service in November 1974.  However, the Board finds that 
the objective evidence does not support a finding that this 
injury resulted in the development of a chronic left ankle 
disorder.  This conclusion is supported by the lack of 
complaints concerning the left ankle from November 27, 1974, 
until his discharge in August 1976, the normal August 1976 
discharge examination, and the silence of the record from 
1976 to his first complaints of pain made in 1992.  Moreover, 
while degenerative changes were noted on examination in 2003, 
there is no evidence that these changes were present to a 
compensable degree within one year of his separation from 
service. 

The Board does note that a private physician in October 2001 
related the veteran's current complaints to the ankle sprain 
in service; however, VA examinations conducted in June 2003 
and April 2007 indicated that his degenerative changes were 
related to the aging process and not to a remote, acute ankle 
sprain sustained in service.  Because it is clear that the VA 
examiners had reviewed the entire claims folder, to include 
the SMRs, and had provided complete rationales for the 
opinions expressed, these examinations will be provided 
greater probative weight than the private opinion (which did 
not indicate that the record, to include the SMRs, had been 
reviewed).  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997).

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  Here, the veteran is 
competent to say that he has experienced ankle pain since his 
release from service.  However, the Board does not believe 
that a left ankle disability related to a remote in-service 
injury, as contrasted to complaints of ankle pain, is subject 
to lay diagnosis.  The veteran has not demonstrated that he 
has the requisite expertise to render an opinion as to either 
medical causation or etiology.  See Espiritu, supra.

While the veteran's contentions have been carefully and 
sympathetically considered., these contentions are outweighed 
by the absence of any medical evidence to support the claim.  
The preponderance of the evidence is thus against the claim 
for service connection for the residuals of a left ankle 
sprain, and, therefore, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303; Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for residuals of left ankle 
sprain is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


